      Case 1:20-cv-10575-LTS-SLC Document 233 Filed 08/19/21 Page 1 of 2

                                                The parties' joint letter-motion requesting an extension of
                                                time to file their proposed ESI Protocols (ECF No. 232) is
                                                GRANTED, and the deadline to file the proposed ESI Protocols
                                                is EXTENDED to Wednesday, September 8, 2021.

                                                The Clerk of Court is respectfully directed to close ECF No.
                                                232.                           Direct Dial: 214-651-5849
                                                                                        Direct Fax: 214-200-0847
                                                SO ORDERED 8/19/2021 tiffany.cooke@haynesboone.com
August 19, 2021

VIA ECF
Magistrate Sarah L. Cave
United States District Court
Southern District of New York
500 Pearl Street, Room 1670
New York, NY 10007

Re:     JLM Couture, Inc. v. Hayley Paige Gutman
        20-cv-10575-LTS-SLC

Dear Judge Cave:

        Counsel for Plaintiff JLM Couture, Inc. (“JLM”) and Joseph Murphy (“Mr. Murphy”) and
Defendants Hayley Paige Gutman (“Hayley”) and Conrad Louis Clevlen (“Conrad”)(collectively,
“Parties”) in the above-referenced action jointly submit this letter-motion pursuant to Rule I.A of
Your Honor’s Individual Rules to request an extension to file the Protocols for the Preservation of
Certain ESI (“ESI Preservation Protocols”) that are currently due on August 20, 2021, pursuant to
the July 8, 2021 Order, as modified by the July 30, 2021 Order.

       The Parties are requesting up to and including September 8, 2021, to file the ESI
Preservation Protocols.

        This is the Parties’ second request for an extension of time to file the ESI Preservation
Protocols. The reasons for this request is due to other conflicting deadlines and workload in this
case, some of which arose after the July 8, 2021, conference where the schedule was decided.
Specifically, on July 29, 2021, Hayley filed an opposition to JLM’s Motion for Contempt
contemporaneously with a cross-motion for attorneys’ fees, to which JLM filed an opposition on
August 5, 2021, and Hayley filed a reply on August 12, 2021. Additionally, the parties filed their
amended pleadings on August 13, 2021.

       The parties have a working draft of the ESI Preservation Protocols and are in the process
of exchanging edits and negotiating the terms. Due to the substantive nature of the edits to be
exchanged and based upon other deadlines this week that Counsel for Defendants have, and that
JLM’s opposition brief in the appeal is due on September 6, 2021, the parties believe they need




Haynes and Boone, LLP          30 Rockefeller Plaza | 26th Floor | New York, NY 10112
                               T: 212.659.7300 | haynesboone.com
      Case 1:20-cv-10575-LTS-SLC Document 233 Filed 08/19/21 Page 2 of 2




Hon. Sarah L. Cave
August 19, 2021
Page 2

some additional time to finish the meet and confer process and submit the ESI Preservation
Protocols to the Court, and as such are jointly submitting this request.

       This request will not affect any other deadlines in this Case and as noted above all parties
consent to this joint request.


       Thank you for your consideration.


                                                  Respectfully submitted,

                                                  s/Tiffany M. Cooke/

                                                  Tiffany M. Cooke

cc: counsel of record (via ECF)
